                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                      CASE NO. 3:18cr83-MCR

LYTLE STEPHEN, JR.
_______________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, LYTLE STEPHEN, JR., to the lesser included offense to Count One

(Simple Possession of a Controlled Substance, in violation of Title 21, United States

Code, Section 844), Count Two (Possessing a Firearm in Furtherance of a Drug-

Trafficking Crime, in violation of Title 18, United States Code, Section

924(c)(1)(A)), and Count Three (Possession of a Firearm by a Convicted Felon, in

violation of Title 18, United States Code, Section 922(g)(1)) is hereby ACCEPTED.

All parties shall appear before this Court for sentencing as directed.

      DONE and ORDERED this 21st day of February 2019.


                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
